NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                       SEP 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

AOTING SUN,                                     No.    15-70430

                 Petitioner,                    Agency No. A089-795-482

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 18, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Aoting Sun, a native and citizen of China, seeks review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum, withholding of

removal and protection under the Convention Against Torture (“CAT”).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    We have jurisdiction under 8 U.S.C. § 1252 to review final orders of removal.

Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010). We review findings of fact

for substantial evidence. Id. We grant the petition for review as to the claims for

asylum and withholding of removal and remand for further proceedings on those

claims. We deny the petition for review as to the CAT claim.

    The BIA concluded Sun did not suffer past persecution, but a finding of past

persecution is compelled by the record based on the totality of the circumstances.

Sun was arrested, beaten by police and inmates, detained for three days, and

subjected to a weekly reporting requirement upon release from detention. Contrary

to the agency’s conclusion that Sun was not precluded from practicing Christianity,

the record reflects that police forbade Sun from attending his home church and

from practicing his religion. Guo v. Sessions, 897 F.3d 1208, 1215-16 (9th Cir.

2018) (evidence compelled conclusion that alien had been persecuted given his

beatings and release conditions).

    A finding of past persecution creates a rebuttable presumption of a well-

founded fear of future persecution. Therefore, we remand this case to the BIA to

determine in the first instance whether the government can rebut that presumption

for Sun’s asylum and withholding of removal claims. Id. at 1217.

    We deny Sun’s petition as to his CAT claim. Substantial evidence supports

the agency’s denial of CAT protection because Sun failed to show it is more likely


                                         2                                      15-70430
than not he will be tortured by or with the consent or acquiescence of the

government if returned to China.1 See Aden v. Holder, 589 F.3d 1040, 1047 (9th

Cir. 2009).

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




1
      Sun argues he will be tortured because he violated China’s exit laws,
however, he did not raise this argument before the IJ. Honcharov v. Barr, 924
F.3d 1293, 1297 (9th Cir. 2019) (BIA does not per se err when it concludes that
arguments raised for the first time on appeal do not have to be entertained).


                                         3                                   15-70430